DISMISSED and Opinion Filed May 6, 2022




                                             In the
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-21-00547-CV

                              CHARLES ISOLA, Appellant
                                        V.
                               SOPHIA POLK, Appellee

                  On Appeal from the 471st Judicial District Court
                               Collin County, Texas
                      Trial Court Cause No. 471-00723-2020

                           MEMORANDUM OPINION
                      Before Justices Reichek, Nowell, and Carlyle
                               Opinion by Justice Carlyle
       Charles Isola appeals from the trial court’s order appointing a receiver to sell

a home in which both he and Sophia Polk claim an interest. Before the court is Ms.

Polk’s motion to dismiss the appeal as moot, noting that the receiver has sold the

property in question and deposited the proceeds in the trial court’s registry.

       It is well settled that when “a party appeals an order appointing a receiver and

the property has been sold, the appeal of the order becomes moot.”1


   1
       In re O.M., No. 05-19-00909-CV, 2020 WL 4746567, at *1 (Tex. App.—Dallas Aug. 17, 2020, no
pet.) (mem. op.); Bass v. Bass, No. 05-15-01362-CV, 2016 WL 1703007, at *1 (Tex. App.—Dallas April
27, 2016, pet. denied) (mem. op.); see also Antolik v. Antolik, 625 S.W.3d 530, 541–42 (Tex. App.—
         Mr. Isola argues the appeal is not moot, because the trial court has not yet

distributed the proceeds from the sale. He contends that, if we rule in his favor on

his substantive arguments attacking the propriety of the receivership order, it will

influence the trial court’s later determination as to how the sale proceeds should be

divided between the parties.

         Mr. Isola, however, did not seek an emergency stay, or otherwise seek to

suspend enforcement of the trial court’s receivership order pending our review on

the merits. And the object of the receivership order is now complete—the property

has been sold to third parties, the proceeds from the sale have been deposited in the

registry of the court, and the trial court has discharged the receiver. At this point, we

cannot grant Mr. Isola relief from the order he appeals. Thus, the controversy

underlying the appeal as to the propriety of appointing a receiver is now moot.2

         We grant Ms. Polk’s motion and dismiss the appeal.




                                                     /Cory L. Carlyle/
210547f.p05                                          CORY L. CARLYLE
                                                     JUSTICE




Texarkana 2021, pet. denied); Crestor Global Inv. Delaware LLC v. Wilmington Trust Nat’l Assn. for
Registered Holders of Colony Am. Fin. 2015-1 Mortgage-Backed Notes, No. 02-18-00109-CV, 2018 WL
4782167, at *2 (Tex. App.—Fort Worth Oct. 4, 2018, no pet.) (mem. op.); Mitchell v. Turbine Res.
Unlimited, Inc., 523 S.W.3d 189, 196 (Tex. App.—Houston [14th Dist.] 2017, pet. denied); Estate Land
Co. v. Wiese, 546 S.W.3d 322, 326–27 (Tex. App.—Houston [14th Dist.] 2017, pet. denied).
   2
       See In re O.M., 2020 WL 4746567, at *1; Bass v. Bass, 2016 WL 1703007, at *1.

                                                 –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CHARLES ISOLA, Appellant                      On Appeal from the 471st Judicial
                                              District Court, Collin County, Texas
No. 05-21-00547-CV          V.                Trial Court Cause No. 471-00723-
                                              2020.
SOPHIA POLK, Appellee                         Opinion delivered by Justice Carlyle.
                                              Justices Reichek and Nowell
                                              participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee SOPHIA POLK recover her costs of this
appeal from appellant CHARLES ISOLA.


Judgment entered this 6th day of May, 2022.




                                       –3–